DETAILED ACTION
Claims 1-20 were pending. Claims 1, 3, 4, 5, 9 were examined; claims 2, 6, 7, 10-20 were withdrawn.
Applicant has amended claim 1; canceled claims 4 and 8, claims 1-3, 5-7, 9-20 are pending, claims 2, 6, 7, 10-20 stand withdrawn.
 Claims 1, 3, 5, 9 are the subject of the Office Action below.

Priority
The instant application, filed 12/26/2019 is a continuation in part of 16/371,398, filed 4/1/2019, now U.S. Patent 10,561,682.


Claim Rejections - 35 USC § 103
(NEW Rejection based on Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dekleva US 20030232114 A1 published December 18, 2003 as applied to claims 1, 3, and 9 above in further view of Williams et al. Anesth Analg 1999;88:999–1003.
Claim 1 is directed towards method of treating a condition related to ischemia, hypoxia, a hypoxia-induction factor, or reactive oxygen species comprising delivering an oxygen-containing liquid to a mammal suffering from the condition, wherein the oxygen containing liquid comprises a metal oxide or a metal hydroxide.
	Dekleva teaches in claim 16. a method of treatment of conditions connected with a deficiency of oxygen supply comprising the administration to a human of an effective amount of an oxygen enriched liquid prepared according to the method of claim 5. Claim 5 details a method for preparing an oxygen enriched liquid comprising the steps of: contacting a liquid with oxygen under hyperbaric conditions within an oxygen enrichment chamber of a sealed pressurization apparatus; maintaining said liquid under oxygen hyperbaric pressure to dissolve the oxygen in the liquid; passing the oxygen enriched liquid throughout capillary tubes at a speed to eliminate the generation of bubbles from the liquid; and recovering the liquid enriched with oxygen.
higher than 140 mmHg.
Dekleva teaches “at least 30 mg/l oxygen in the liquid” at [0043]. This calculates to 150 mm Hg of oxygen pressure.
	Instant claim 9, the method of claim 1, wherein the oxygen-containing liquid is sterile.
Dekleva teaches [0055] advantageously, sterile physiological solutions enriched with oxygen according to an embodiment of the invention can be orally or parentally administered in particular to prevent or treat all cases where degenerative changes to tissues occur such as in spondilosis deforming, coxartrosis, Parkinson disease, Alzheimer disease, encephalomyelitis disseminant, stroke and other acute or chronic pathologies. In addition, in cases of vessel or circulatory insufficiency, and chronic long term damages or organs oxygen enriched solutions allow a more intensive metabolism, preventing the chronic hypoxya that appeared for any reason through the course of time.
Dekleva teaches [0057] when used intraarterially or intravenously, liquids enriched with oxygen under pressure according to an embodiment of the invention, are administered using a cannula and a system for transfusional applications. These treatments are usually performed on the terminal artery of the organ or tissue in need of treatment. The same applies in the case of the treatment of ulcer-varicose lesions or pelvic inflammatory processes.
Dekleva teaches [0047] liquid solutions which are useful for endovenous or intravenous administration include physiological solutions, dextrose solution, Ringer or Hartmann solutions, perfluoro carbonic solutions and protein solutions such as PVP plasma and alike.

	Dekleva teaches a method for preparing oxygen enriched liquids by subjecting a liquid under hyperbaric oxygen conditions within an oxygen enrichment chamber of a sealed hyperbaric apparatus and maintaining the liquid under hyperbaric pressure in conditions and for a time sufficient to dissolve and stabilizing the oxygen in the liquid. The liquid is taught to include: [0047] liquid solutions which are useful for endovenous or intravenous administration include physiological solutions, dextrose solution, Ringer or Hartmann solutions, perfluoro carbonic solutions and protein solutions such as PVP plasma and alike.
	Williams teaches that “Ringer’s” has an osmolarity of 273 mOsm/L. The solution is also a water based solution with a pH of 6.5. Therefore there will be hydroxide ions in solution, as such the solution will contain calcium hydroxide and sodium hydroxide. 
	Therefore, a person of ordinary skill in the art would have a reasonable expectation of success in arriving at an osmolarity of about 250 mOsm/L to about 350 mOsm/L, by practicing Dekleva when using Ringer’s solution as noted in Dekleva reference itself. Therefore, this instant invention was prima facie obvious at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 5, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,561,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of claim 1 in the ‘682 patent anticipate the generic claims in the instant.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629